DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 3A-3C and 9) and corresponding claims 1-3, 5-9, and 14-20 in the reply filed on 08/31/2021 is acknowledged.
Claims 4 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2021.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Line 2 recites “a first rod-receiving recces”. This is assumed to be a typographical error. In light of the claim set, the office will interpret this to read “a first rod-receiving recess”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeder, JR. et al. (US 20110087287 A1) (hereon referred to as Reeder).
Regarding claim 1, Reeder teaches an implant (see Fig. 4A), comprising: 
a body (43) having a rod-receiving recess (48), the body having first (shown in Fig. 4B)  and second (opposite to Fig 4B) sides defining openings (see opening formed by wall 41, and opening formed by opposite wall) to the rod-receiving recess, the rod-receiving recess defining a central longitudinal rod axis extending between the openings of the first and second sides (see Fig. 5A, wherein rod 37 passes through the rod axis), 
wherein at least a portion of the rod-receiving recess (48) is formed by an inner surface  of the implant, the inner surface defining two grip grooves (51) extending parallel to each other and the central longitudinal rod axis (see Fig. 4A), wherein each grip groove defines two edges where the grip groove intersects the inner surface, the four edges of the two grip grooves together defining a circular radius about the central longitudinal rod axis (see that the grooves are disposed at an angle, meaning that they fall along the circular shape of the U-shaped opening, see Fig. 4B); and 
a retaining member (47a) configured to move with respect to the body, exert a force against a rod (37) in the rod-receiving recess that is perpendicular to the central longitudinal rod axis, and engage the rod against the four edges of the two grip grooves, wherein the engagement of the four edges of the grip grooves against the rod serves to restrain rotational movement of the rod about the central longitudinal rod axis (note that when the set screw is tightened, this will be accomplished).
Regarding claim 2, Reeder teaches the implant of claim 1, wherein the rod-receiving recess defines a gap between the two grip grooves sized and positioned to allow the force against the rod in the rod-receiving recess to permit deflection of one or both of the edges and the rod where the edges engage the rod, the deflection causing movement of the rod into the gap (this is capable of being achieved with the given disclosure, see Para. [0037]).
Regarding claim 3, Reeder teaches the implant of claim 2, wherein the inner surface of the rod-receiving recess between the two grip grooves is positioned a distance away from the central longitudinal rod axis that is larger than a radius of the rod (see that the grooves are placed on opposite sides of the opening, which is substantially equivalent to the diameter of the rod).
Regarding claim 5, Reeder teaches the implant of claim 1, wherein the grip grooves extend along an entire length of the inner surface of the rod-receiving recess in the direction of the central longitudinal rod axis (see Fig. 3A).  
Regarding claim 6, Reeder teaches the implant of claim 1, wherein the grip grooves are positioned opposite the retaining member with respect to the central longitudinal rod axis (note that the grooves are on the bottom relative to the set screw).  
Regarding claim 7, Reeder teaches the implant of claim 1, wherein the rod-receiving recess defines an open end (near threads 53) sized to accept the rod and a closed end sized to contact the rod, wherein the grip grooves are arranged symmetrically about an axis extending from the open end to the closed end (see labelled diagram of Fig. 4A below).

    PNG
    media_image1.png
    453
    576
    media_image1.png
    Greyscale

Regarding claim 8, Reeder teaches the implant of claim 1, wherein the body of the implant defines the inner surface forming the rod-receiving recess (see that the recess is formed in the body, Fig. 4B).  
Regarding claim 9, Reeder teaches the implant of claim 1, wherein the intersection between the grip grooves and the inner surface defines sharp edges (see sharp corners defined by grooves 51 in Fig. 4A).
Regarding claim 14, Reeder teaches the implant of claim 1, wherein the implant (43) comprises a connector (41) and the rod-receiving recess (48) is a first rod-receiving recces, the body defining a second rod-receiving recess (45) with one or both of the first and second rod-receiving recesses having the two grip grooves (51), the body having proximal and distal ends that define a proximal-distal axis extending therebetween; 
wherein the retaining member is slidably disposed within a tunnel formed in the body and configured to translate with respect to the body along a rod pusher axis (note that set screw 47a is slidably disposed downward via a twisting motion).  
Regarding claim 15, Reeder teaches the implant of claim 14, wherein the second rod-receiving recess (45) is defined by a pair of spaced apart arms of the body (see labelled diagram of Fig. 4B below).  

    PNG
    media_image2.png
    462
    567
    media_image2.png
    Greyscale

Regarding claim 16, Reeder teaches the connector of claim 14, wherein the first rod-receiving recess is open in a distal direction and wherein the second rod-receiving recess is open in a proximal direction (note that the two recesses are located on opposite sides of the connector body, making this inherently true).  
Regarding claim 17, Reeder teaches the connector of claim 14, wherein the rod pusher axis is substantially perpendicular to the proximal-distal axis (see labelled diagram of Fig. 4B above).  
Regarding claim 19, Reeder teaches the implant of claim 1, wherein the implant comprises a bone anchor assembly (see Fig. 5A), the body comprises a receiver member of the bone anchor assembly, and the retaining member comprises a set screw or locking element (note that the assembly shown in Fig. 5A shows bone anchors as well as several locking elements.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170333088 A1) (hereon referred to as Lee) in view of Reeder (US 20110087287 A1).
Lee teaches an implant (see Fig. 2C), comprising: 
a body (200) having a rod-receiving recess (204), the body having first and second sides (see front and back shown in Fig. 2D) defining openings to the rod-receiving recess (204), the rod-receiving recess defining a central longitudinal rod axis extending between the openings of the first and second sides (see the axis through which R1 passes), and
a retaining member (208) configured to move with respect to the body, exert a force against a rod (R1) in the rod-receiving recess that is perpendicular to the central longitudinal rod axis (claim 1), 
the implant of claim 1, wherein the implant comprises a connector (200) and the rod-receiving recess (204) is a first rod-receiving recces, the body defining a second rod-receiving recess (206), the body having proximal and distal ends that define a proximal-distal axis extending therebetween; 
wherein the retaining member (208) is slidably disposed within a tunnel formed in the body (see Fig. 2C) and configured to translate with respect to the body along a rod pusher axis (claim 14),
further comprising a set screw (216) threadably received in the body to lock a first rod within the first rod-receiving recess and to lock a second rod within the second rod-receiving recess (see Fig. 2I) (claim 18),
an implant (see Fig. 2K), comprising: 
a body having a rod-receiving recess (222), the body having first and second sides defining openings to the rod-receiving recess, the rod-receiving recess defining a central longitudinal rod axis (see axis through which R2 passes) extending between the openings of the first and second sides; 

a retaining member (208) configured to move with respect to the body, exert a force against a rod in the rod-receiving recess (see Fig. 2L) (claim 20), however fails to teach wherein at least a portion of the rod-receiving recess is formed by an inner surface of the implant, the inner surface defining two grip grooves extending parallel to each other and the central longitudinal rod axis, wherein each grip groove defines two edges where the grip groove intersects the inner surface, the four edges of the two grip grooves together defining a circular radius about the central longitudinal rod axis; and wherein the rod is engaged against the four edges of the two grip grooves, wherein the engagement of the four edges of the grip grooves against the rod serves to restrain rotational movement of the rod about the central longitudinal rod axis (claim 1), with one or both of the first and second rod-receiving recesses having the two grip grooves (claim 14), and furthermore fails to teach the inner surface of the grip insert defining two grip grooves extending parallel to each other and the central longitudinal rod axis, wherein each grip groove defines two edges where the grip groove intersects the inner surface, the four edges of the two grip grooves together defining a circular radius about the central longitudinal rod axis; and wherein the retaining member may engage the four edges of the grip against the rod, wherein the engagement of the four edges of the grip grooves against the rod serves to restrain rotational movement of the rod about the central longitudinal rod axis (claim 20).
Reeder teaches a connector (43) comprising a rod-receiving recess (48), wherein a portion of the rod-receiving recess (48) is formed by an inner surface of the implant (see Fig. 4B), the inner surface defining two grip grooves (51) (see Para. [0037]) extending parallel to each other and the central longitudinal rod axis (where rod 37 passes in Fig. 5A), wherein each grip groove (51) defines two edges (see sharp edges formed in Fig. 4B) where the grip groove intersects the inner surface, the four edges of the two grip grooves together defining a circular radius about the central longitudinal rod axis (note that 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the retaining member (208) of Lee to have the grip grooves of Reeder, wherein the grip grooves are parallel and form a substantially circular shape, and wherein when the rod is in place, all four grip groove edges may engage the rod (claim 1), wherein the first rod receiving recess (208) contains said grip grooves (claim 14), as this would allow for the rod to connect with all four of the sharp corners formed by the grooves, improving the overall connection between the rod and the recess (see Para. [0037]). It would furthermore be obvious to modify the grip insert of Lee to have grip grooves of Reeder, wherein the grip grooves are parallel, and wherein the grooves form a consecutive four edges, as this would engage the rod further, preventing unwanted movement of the rod relative to the saddle configuration (claim 20) (see Para. [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Biedermann et al. (US 20130085536 A1), Lee et al. (US 1099761 B2), and Schafer (US 6673073 B2).
Biedermann et al. teaches pedicle screw assembly with an insertable tulip head configured to connect with a base portion.

Schafer teaches an implantable transverse connector with a rod-receiving recess which further comprises gripping grooves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773